DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 13, 2022 in which claims 1, 6, 7, 11, 16, and 17 have been amended and claims 5 and 15 have been canceled.  Therefore, claims 1-4, 6-14, and 16-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 13, 2022 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. This rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).   The claims are directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES). The recitation of the claimed invention is analyzed as follows, in which the abstract elements are boldfaced.
Claim 1 recites the limitations of:
a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: receive, via a client device associated with a first resource account at a resource account management system, a user input including selection of a first resource transfer operation and operation identifiers associated with the first resource transfer operation; 
determine a first quantity of resources associated with the first resource transfer operation; 
identify one or more second resource accounts at the resource account management system that are related to the first resource account based on matching account data of a plurality of resource accounts of the resource account management system with operation identifiers associated with the first resource transfer operation;
obtain historical account operations data for the one or more second resource accounts; 
determine an initial resource allocation for the first resource account in connection with the first resource transfer operation based on the first quantity of resources and the historical account operations data for the one or more second resource accounts; 
detect a second resource transfer operation associated with the first resource account; and 
in response to detecting the second resource transfer operation associated with the first resource account: determine that the second resource transfer operation results in a change to the initial resource allocation for the first resource account; and 
determine an updated allocation of resources for the first resource account based on the detected second resource transfer operation, the updated allocation representing a difference in quantity of resources allocated to at least one category of resource contribution from the initial resource allocation;
configure the first resource account to restrict account operations affecting allocated quantities of resources based on the updated allocation of resources;
transmit, to the client device, a signal representing a notification indicating the change to the resource allocation.  
The ordered combination of the recited limitations is a method that, under its broadest reasonable interpretation, covers considering historical usage information while inputting data and tracking resource transfer operations.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to managing personal behavior.  Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
Moreover, other than reciting a “processor”, “communications module”, and “memory”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “processor”, “communications module”, and “memory”, language; “receiving”, “determining”, “identifying”, “obtaining”, “detecting”, and “transmitting”, in the context of this claim encompass collecting, analyzing, and communicating data for managing personal behavior.  
Claim 1:  but for the generically recited computer language, a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: receive, via a client device associated with a first resource account at a resource account management system, a user input including selection of a first resource transfer operation and operation identifiers associated with the first resource transfer operation; in the context of the claimed invention encompasses manually receiving a user’s selection of a first resource transfer operation and operation identifiers.
but for the generically recited computer language, determine a first quantity of resources associated with the first resource transfer operation; in the context of the claimed invention encompasses manually determining a first quantity of resources associated with the first resource transfer operation.
but for the generically recited computer language, identify one or more second resource accounts at the resource account management system that are related to the first resource account based on matching account data of a plurality of resource accounts of the resource account management system with operation identifiers associated with the first resource transfer operation; in the context of the claimed invention encompasses manually identifying one or more second resource accounts.
but for the generically recited computer language, obtain historical account operations data for the one or more second resource accounts; in the context of the claimed invention encompasses obtaining historical account operations data for an account.
but for the generically recited computer language, determine an initial resource allocation for the first resource account in connection with the first resource transfer operation based on the first quantity of resources and the historical account operations data for the one or more second resource accounts; in the context of the claimed invention encompasses determining an initial resource for an account in connection with a first transfer operation based on the first quantity of resources and the historical account operations data for the accounts.
but for the generically recited computer language, detect a second resource transfer operation associated with the first resource account; and in the context of the claimed invention encompasses detecting a second resource transfer operation associated with the first resource account.
but for the generically recited computer language, in response to detecting the second resource transfer operation associated with the first resource account: determine that the second resource transfer operation results in a change to the initial resource allocation for the first resource account; and in the context of the claimed invention encompasses manually determining that the second resource transfer operation results in a change to the initial resource allocation for the first resource account.
but for the generically recited computer language, determine an updated allocation of resources for the first resource account based on the detected second resource transfer operation, the updated allocation representing a difference in quantity of resources allocated to at least one category of resource contribution from the initial resource allocation; in the context of the claimed invention encompasses manually determining an updated allocation of resources for the first resource account based on the detected second resource transfer operation.
but for the generically recited computer language, configure the first resource account to restrict account operations affecting allocated quantities of resources based on the updated allocation of resources; in the context of the claimed invention encompasses manually configuring a first resource account to restrict account operations affecting allocated quantities of resources based on the updated allocation of resources.
but for the generically recited computer language, transmit, to the client device, a signal representing a notification indicating the change to the resource allocation, in the context of the claimed invention encompasses manually transmitting a notification indicating the change to the resource allocation
Claim 2:  but for the generically recited computer language, wherein determining the first quantity of resources associated with the first resource transfer operation comprises: determining second quantities of resources associated with the first resource transfer operation for the one or more second resource accounts; and computing at least one average value based on the second quantities of resources, in the context of the claimed invention encompasses manually determining second quantities of resources associated with the first resource transfer operation for the one or more second resource accounts; and computing at least one average value based on the second quantities of resources.
Claim 3:  but for the generically recited computer language, wherein the instructions, when executed, further configure the processor to transmit, to the client device, a set of cost recommendations for display on the client device, the cost recommendations being based on the at least one average value, in the context of the claimed invention encompasses manually transmitting a set of recommendations for display.
Claim 6:  but for the generically recited computer language, wherein determining the initial resource allocation for the first resource account in connection with the first resource transfer operation comprises determining a second quantity of the resources of the first resource account that is designated for allocating to the first resource transfer operation, in the context of the claimed invention encompasses manually determining a second quantity of resources.
Claim 7:  but for the generically recited computer language, wherein determining the initial resource allocation for the first resource account in connection with the first resource transfer operation comprises: determining at least one contribution in connection with the first resource transfer operation based on the historical account operations data for the one or more second resource accounts; and computing a difference between the first quantity of resources and the at least one contribution in connection with the first resource transfer operation, in the context of the claimed invention encompasses manually determining at least one contribution in connection with the first resource transfer operation based on the historical account operations data for the one or more second resource accounts; and computing a difference between the first quantity of resources and the at least one contribution in connection with the first resource transfer operation.
Claim 8:  but for the generically recited computer language, wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining scholarship amounts data based on the historical account operations data for the one or more second resource accounts, in the context of the claimed invention encompasses manually obtaining scholarship amounts data based on the historical account operations data for the one or more second resource accounts.
Claim 9:  but for the generically recited computer language, wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining income amounts data based on the historical account operations data for the one or more second resource accounts, in the context of the claimed invention encompasses manually obtaining income amounts data based on the historical account operations data for the one or more second resource accounts.
Claim 10:  but for the generically recited computer language, wherein detecting the second resource transfer operation associated with the first resource account comprises detecting at least one of: a cheque deposit transaction, a payment transaction, or a withdrawal transaction, in the context of the claimed invention encompasses manually detecting at least one of: a cheque deposit transaction, a payment transaction, or a withdrawal transaction.
Claims 11-12, 14, 16, and 20 are substantially similar to claims 1-2, 4, 6, and 10, thus, they are rejected on similar grounds.
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.
Claim 17-19 are substantially similar to claims 7-9, thus, they are rejected on similar grounds.

This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor”, “communications module”, and “memory”, to perform the “receiving”, “determining”, “identifying”, “obtaining”, “detecting”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “communications module”, and “memory”, to perform the “receiving”, “determining”, “identifying”, “obtaining”, “detecting”, and “transmitting” amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it”, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes transmitting information (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and depositing information (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19, 2018.  Dependent claims 4 and 14 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computing element non-meaningfully applying the Judicial Exception.  No additional element currently recited renders the claims to be significantly more than the cited Judicial Exception. (Step 2B: No)

Therefore, claims 1-4, 6-14, and 16-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 10-12, 14, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2020/0257561; in view of Cole U.S. Patent Application Publication Number 2017/0195993.
As per claim 1, 
Ortiz explicitly teaches:
a processor; a communications module coupled to the processor; and a memory coupled to the processor, the memory storing instructions that, when executed, configure the processor to: receive, via a client device associated with a first resource account at a resource account management system, a user input including selection of a first resource transfer operation and operation identifiers associated with the first resource transfer operation; (Ortiz 2020/0257561 at paras. 127-129) (" In some embodiments, the trigger condition may include an input received on a graphical user interface of the client device 110 for navigating to visual elements associated with the at least one time-based metric. The trigger condition may be triggered when the system 100 receives signals indicating that inputs are received from the client device for navigating to a different view or a portion of the user interface. In some embodiments, the trigger condition may trigger the processor to conduct operations for determining a forecasted resource pool value or other data, such as recurring resource allocations, prior to the data being needed for generating a user interface. The above features may reduce chances that a user interface is displayed with outdated time-varying resource pool data or reduce chances that the user may infer that the system for quantifying the time-varying resource pool may not be operational.")
determine a first quantity of resources associated with the first resource transfer operation; (Ortiz at paras. 79-81) ("the processor may determine resource allocation forecasting accuracy based on the validation data set.")
obtain historical account operations data for the one or more second resource accounts; (Ortiz at paras. 39-41) (" In some embodiments, the model orchestrator 210 may include operations for discarding data entries associated with resource allocations associated with inactive user accounts or for obtaining data entries associated with resource allocations associated with active user accounts. In some embodiments, the model orchestrator 210 may include operations for obtaining data entries associated with resource allocations based on transaction categories, transaction vendor entity names, or other parameters received from the client device 110.")
determine a resource allocation for the first resource account in connection with the first resource transfer operation based on the first quantity of resources and the historical account operations data for the one or more second resource accounts; (Ortiz at paras. 108-112) ("In some situations, source devices 120 may provide time-series data sets to the system 100 (FIG. 1) at fixed points in time. In some other situations, transfer of time-series data sets from source devices 120 to the system 100 may include large volumes of data, and the transfers of large volumes of data may require extended durations of time. Such time delay or time lag may cause a user of the system 100 or the client device 110 to experience delay when an updated forecasted resource pool value or scaled resource allocation value may be sought. It may be desirable to configure the system 100 to pre-emptively obtain time-series data sets, such that a user may receive timely forecasted resource pool values or scaled resource allocation values (e.g., not get impression that the system may be providing inaccurate data or may be not operational). ")
detect a second resource transfer operation associated with the first resource account; and (Ortiz at paras. 108-112) ("In some situations, source devices 120 may provide time-series data sets to the system 100 (FIG. 1) at fixed points in time. In some other situations, transfer of time-series data sets from source devices 120 to the system 100 may include large volumes of data, and the transfers of large volumes of data may require extended durations of time. Such time delay or time lag may cause a user of the system 100 or the client device 110 to experience delay when an updated forecasted resource pool value or scaled resource allocation value may be sought. It may be desirable to configure the system 100 to pre-emptively obtain time-series data sets, such that a user may receive timely forecasted resource pool values or scaled resource allocation values (e.g., not get impression that the system may be providing inaccurate data or may be not operational). ")
in response to detecting the second resource transfer operation associated with the first resource account: determine that the second resource transfer operation results in a change to the resource allocation for the first resource account; and (Ortiz at paras. 108-112) ("In some situations, source devices 120 may provide time-series data sets to the system 100 (FIG. 1) at fixed points in time. In some other situations, transfer of time-series data sets from source devices 120 to the system 100 may include large volumes of data, and the transfers of large volumes of data may require extended durations of time. Such time delay or time lag may cause a user of the system 100 or the client device 110 to experience delay when an updated forecasted resource pool value or scaled resource allocation value may be sought. It may be desirable to configure the system 100 to pre-emptively obtain time-series data sets, such that a user may receive timely forecasted resource pool values or scaled resource allocation values (e.g., not get impression that the system may be providing inaccurate data or may be not operational). ")
transmit, to the client device, a signal representing a notification indicating the change to the resource allocation.  (Ortiz at paras. 108-112) ("In some situations, source devices 120 may provide time-series data sets to the system 100 (FIG. 1) at fixed points in time. In some other situations, transfer of time-series data sets from source devices 120 to the system 100 may include large volumes of data, and the transfers of large volumes of data may require extended durations of time. Such time delay or time lag may cause a user of the system 100 or the client device 110 to experience delay when an updated forecasted resource pool value or scaled resource allocation value may be sought. It may be desirable to configure the system 100 to pre-emptively obtain time-series data sets, such that a user may receive timely forecasted resource pool values or scaled resource allocation values (e.g., not get impression that the system may be providing inaccurate data or may be not operational). ")

Ortiz does not explicitly teach, however, Cole does explicitly teach:
	identify one or more second resource accounts at the resource account management system that are related to the first resource account based on matching account data of a plurality of resource accounts of the resource account management system with operation identifiers associated with the first resource transfer operation; (Cole US2017/0195993 at paras. 3-5 and 122-125) (The system may determine a first user resource and a second user resource associated with the gesture attributes, at block 710. The correlation/association of the gesture attributes and the user resources are described with respect to the transactional, savings and investment resources of the process flow 600.  Based on determining the first user resource and the second user resource, the system may determine the current resource levels (first resource level and second resource level) prior to initiating the resource transfer. In some embodiments, the physical gestures are associated with predefined resource transfer values/amounts to be transferred.)
	determine an updated allocation of resources for the first resource account based on the detected second resource transfer operation, the updated allocation representing a difference in quantity of resources allocated to at least one category of resource contribution from the initial resource allocation;
configure the first resource account to restrict account operations affecting allocated quantities of resources based on the updated allocation of resources;
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz and Cole to provide for identify one or more second resource accounts related to the first resource account based on matching account data of a plurality of resource accounts with operation identifiers associated with the first resource transfer operation; determine an updated allocation of resources; and configure the first resource account to restrict account operations because it allows for an integrated platform for presentation, tracking, configuration and optimal allocation of various resources, in real-time or near real-time, to ensure realization of critical tasks and goals and to facilitate resource growth.  (Cole at Abstract and paras. 2-11)
As per claim 2, Ortiz explicitly teaches: wherein determining the first quantity of resources associated with the first resource transfer operation comprises: determining second quantities of resources associated with the first resource transfer operation for the one or more second resource accounts; and computing at least one average value based on the second quantities of resources.  (Ortiz at paras. 81-83) ("At 316, the processor may conduct operations of a learning model for determining forecasted resource allocations. In one embodiment, the learning model may be based on operations of exponential smoothing for smoothing time-series data based on an exponential window function. For instance, exponential functions may be used to associate exponentially decreasing weights over time (whereas operations of a simple moving average may highlight past observations weighted equally). ")
As per claim 4, wherein the operation identifiers associated with the first resource transfer operation indicate at least one of: a geographical region, an institution, or a program of study.  (Ortiz at paras. 133-135) (" In some embodiments, a resource pool may include one or more resource components associated with a variety of resource sources. For example, a resource allocation may be associated with a bill payment for a utility provider “Toronto Hydro”. In another example, a resource allocation may be associated with a periodic student loan repayment allocation. In another example, a resource allocation may be associated with a periodic salary payment into a user's banking account. Accordingly, the graphical user interface 500 may display a series of forecasted resource allocations 510.")
As per claim 5, Ortiz explicitly teaches: wherein the first resource account and the one or more second resource accounts are managed by the same computing system.  (Ortiz at paras. 4-6) ("In one aspect, the present application provides a system for facilitating management of a time-varying resource pool.")
As per claim 6, Ortiz explicitly teaches: wherein determining a resource allocation for the first resource account in connection with the first resource transfer operation comprises determining a second quantity of the resources of the first resource account that is designated for allocating to the first resource transfer operation.  (Ortiz at paras. 110-112) ("when the processor determines that a resource allocation may alter a resource pool value more than a defined value or ratio (for example, the defined value may be a small or an insignificant value amount or may be a ratio of the size of the resource allocation to the size of the resource pool), the processor may conduct operations to pre-emptively update the forecasted resource pool value, such that generation of data for displaying scaled resource allocation values or forecasted resource pool values may be in substantially real-time, or that displaying the scaled resource allocation values may occur with greater speed.")
As per claim 10, Ortiz explicitly teaches:  wherein detecting the second resource transfer operation associated with the first resource account comprises detecting at least one of: a cheque deposit transaction, a payment transaction, or a withdrawal transaction.  (Ortiz at paras. Table 8 and 60-62) (Including paycheck deposits, credits, debits, and transfers)
Claims 11-12, 14, 16, and 20 are substantially similar to claims 1-2, 4, 6, and 10, thus, they are rejected on similar grounds.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2020/0257561; in view of Cole U.S. Patent Application Publication Number 2017/0195993 as applied to claims 1-2, 4, 6, 10-12, 14, 16, and 20 above, and further in view of Bishnoi, U.S. Patent Application Publication Number 2019/0287183.
As per claim 3, Ortiz and Cole do not explicitly teach, however, Bishnoi explicitly teaches:  wherein the instructions, when executed, further configure the processor to transmit, to the client device, a set of cost recommendations for display on the client device, the cost recommendations being based on the at least one average value.  (Bishnoi 2019/0287183 at paras. 7-9) ("In various embodiments, the operations may further comprise identifying, by the processor, the first spending type of a group of transactions of the plurality of transactions, wherein the first transaction is in the group of the transactions, wherein each of the group of transactions comprises the first parameter; calculating, by the processor, a spending type monetary cost, wherein the spending type monetary cost is a group average monetary amount per base unit; comparing, by the processor, the spending type monetary cost to a group spending type benchmark cost, which is a benchmark monetary amount per base unit; calculating, by the processor, a group cost difference between the spending type monetary cost and the first spending type benchmark cost;")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz, Cole, and Bishnoi to provide wherein the instructions, when executed, further configure the processor to transmit, to the client device, a set of cost recommendations for display on the client device, the cost recommendations being based on the at least one average value because it allows for a system for providing cost recommendations because it may be difficult to detect situations such as for noncompliant spending of company money or difficult to determine the savings effect to a company that would result from a change in company spending policy and/or employee spending behavior, for example.  (Bishnoi at Abstract and paras. 3-6)
Claim 13 is substantially similar to claim 3, thus, it is rejected on similar grounds.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz, U.S. Patent Application Publication Number 2020/0257561; in view of Cole U.S. Patent Application Publication Number 2017/0195993 as applied to claims 1-2, 4, 6, 10-12, 14, 16, and 20 above, and further in view of Kincart, U.S. Patent Application Publication Number 2003/0163402.
As per claim 7, Ortiz and Cole do not explicitly teach, however, Kincart explicitly teaches:  wherein determining a resource allocation for the first resource account in connection with the first resource transfer operation comprises: determining at least one contribution in connection with the first resource transfer operation based on the historical account operations data for the one or more second resource accounts; and computing a difference between the first quantity of resources and the at least one contribution in connection with the first resource transfer operation.  (Kincart 2003/0163402 at paras. 12-14) ("In addition to the financial product, an option based upon the financial product or even a single contract can be traded. A price for an option to purchase the financial product can be based upon market data and demand, for example the price of the option can relate to a calculated annual income associated with a scholarship candidate that is party to the scholarship contract. An option price can also reflect a decreased value for the annual income as compared to a current value or an increased value for the annual income as compared to a current value")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz, Cole, and Kincart to provide wherein determining a resource allocation for the first resource account in connection with the first resource transfer operation comprises: determining at least one contribution in connection with the first resource transfer operation based on the historical account operations data for the one or more second resource accounts; and computing a difference between the first quantity of resources and the at least one contribution in connection with the first resource transfer operation because it allows for a system with an equitable ratio of payback to the recipient of the scholarship funds and also increase the availability of funds to those individuals willing to take necessary actions to increase their income earning potential or pursue some other worthy goal.  (Kincart at Abstract and paras. 4-8)
As per claim 8, Ortiz and Cole do not explicitly teach, however, Kincart explicitly teaches:  wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining scholarship amounts data based on the historical account operations data for the one or more second resource accounts.  (Kincart 2003/0163402 at paras. 12-14) ("In addition to the financial product, an option based upon the financial product or even a single contract can be traded. A price for an option to purchase the financial product can be based upon market data and demand, for example the price of the option can relate to a calculated annual income associated with a scholarship candidate that is party to the scholarship contract. An option price can also reflect a decreased value for the annual income as compared to a current value or an increased value for the annual income as compared to a current value")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz, Cole, and Kincart to provide wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining scholarship amounts data based on the historical account operations data for the one or more second resource accounts because it allows for a system with an equitable ratio of payback to the recipient of the scholarship funds and also increase the availability of funds to those individuals willing to take necessary actions to increase their income earning potential or pursue some other worthy goal.  (Kincart at Abstract and paras. 4-8)
As per claim 9, Ortiz and Cole do not explicitly teach, however, Kincart explicitly teaches:  wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining income amounts data based on the historical account operations data for the one or more second resource accounts. (Kincart 2003/0163402 at paras. 12-14) ("In addition to the financial product, an option based upon the financial product or even a single contract can be traded. A price for an option to purchase the financial product can be based upon market data and demand, for example the price of the option can relate to a calculated annual income associated with a scholarship candidate that is party to the scholarship contract. An option price can also reflect a decreased value for the annual income as compared to a current value or an increased value for the annual income as compared to a current value")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ortiz, Cole, and Kincart to provide wherein determining the at least one contribution in connection with the first resource transfer operation comprises obtaining income amounts data based on the historical account operations data for the one or more second resource accounts because it allows for a system with an equitable ratio of payback to the recipient of the scholarship funds and also increase the availability of funds to those individuals willing to take necessary actions to increase their income earning potential or pursue some other worthy goal.  (Kincart at Abstract and paras. 4-8)
Claim 17-19 are substantially similar to claims 7-9, thus, they are rejected on similar grounds.


Response to Arguments
Applicant’s arguments filed on May 13, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-4, 6-14, and 16-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea because that amended claim 1, as a whole, integrates the recited features into a practical application or amount to significantly more than the abstract idea.  
	Regarding the applicant's argument that the amended features would integrate the abstract idea into practical application, the examiner respectfully disagrees.  In particular, the applicant argues that “the additional elements of claim 1 do not merely link the features of claim 1 to a technical environment, but instead add a meaningful limitation in that they provide technical aspects of a solution implemented by a computer for (1) determining an initial resource allocation for a resource account based on account operations data of suitably identified one or more related resource accounts, (2) real-time monitoring of resource transfer operations associated with the resource account, (3) updating the resource allocation for the resource account based on the monitoring, and ( 4) configuring the resource account to enforce controls on account operations affecting the resource level of the resource account based on the updated resource allocation.  Furthermore, Applicant argues that “[a]mended claim 1 sets forth an improved system for real-time processing of account operations of a resource account and enforcement of control settings for the account operations.”  
	Examiner disagrees, however, and notes that the additional elements of the computer system - a “processor”, “communications module”, and “memory” - to perform the “receiving”, “determining”, “identifying”, “obtaining”, “detecting”, and “transmitting”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to considering historical usage information while inputting data and tracking resource transfer operations and determined to be directed to the abstract idea of managing personal behavior and collecting, analyzing, and communicating related transactional information in an organized manner.  The claims invoke the processor and database merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-4, 6-14, and 16-20, Examiner notes the following:
Applicant argues that the cited references do not teach the limitations of “determine an updated allocation of resources for the first resource account based on the detected second resource transfer operation, the updated allocation representing a difference in quantity of resources allocated to at least one category of resource contribution from the initial resource allocation” and “configure the first resource account to restrict account operations affecting allocated quantities of resources based on the updated allocation of resources”.  
Examiner disagrees, however, and notes that Cole does teach the above noted limitations.  Specifically, Cole teaches, e.g., an updated allocation of a savings balance, representing a difference in amount of savings balance.  Also, Cole teaches that “the reallocation into a savings resource enables accumulation of resources that may be used for completion of user goals or user requirements in the future, since savings resources are configured to restrict outflow resource transfers.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693